Case 1:20-cv-00429-LMB-IDD Document 7 Filed 06/16/20 Page 1 of 1 PagelD# 35

 

[; “ResetForm's:| |. “PrintForm. |

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
CRIMINAL RULE 57.4

In Case Number 1:20-cv-00429 , Case Name _ Blankenship v, McLaughlin, et al.
Party Represented by Applicant; Don Blankenship

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia

 

 

 

PERSONAL STATEMENT
FULL NAME (no initials, please) Jeremy Gray
Bar Identification Number 150075 State Califomta
Firm Name Early Sullivan Wright Gizer & McRae
Firm Phone # _(323) 301-4660 Direct Dial # (323) 301-4660 FAX # (393) 301-4674
E-Mail Address Jgray@earlysullivan.com

Office Mailing Address 6420 Wilshire Blyd., 17th Floor, Los Angeles, CA 90048
Name(s) of federal court(s) in which I have been admitted Cali forme. Coat ro\ _ Soothers @ Ea ders Det ils

I certify that the rules of the federal court in the district in which ] maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Bastern District of Virginia,

1 have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

Thereby certify that, within ninety (90) days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.

_

Jam amnot ™ a full-time employee of the United States of America, and if 56, request exemption fo fimo fee.

 

(Applicartf*¢ Signature) ()
1, the undersigned, do certify that 1 am a member of the bar of this Court, not related totthe’applicant, that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant’s personal statement. I affirm that his/her personal and professional character and standing are good, and

petition the court to admit the applicant pro hac vice.
f .
Use - Tye, 1020

 

 

 

(Signature) ae (Date)
Macice FMulbes Je, 47213
(Typed or Printed Name) (VA Bar Number}
Court Use Only:
Clerk’s Fee Paid or Exemption Granted
The mation for admission is GRANTED or DENIED

 

 

(Judge’s Signature) (Date}
